The motion is to vacate allowance of an appeal made ex parte,
by a judge of this court, in an action to recover damages for personal injuries, from a judgment for the plaintiff unanimously affirmed by the Appellate Division which had refused to certify that in its opinion a question of law is involved which ought to be reviewed by the Court of Appeals. The allowance of the appeal is not reviewable; the application for the allowance could be made ex parte.
The motion is denied, with ten dollars costs.